EXHIBIT 99.1 The CATO Corporation NEWS RELEASE FOR IMMEDIATE RELEASE For Further Information Contact: John R. Howe Executive Vice President Chief Financial Officer 704-551-7315 CATO REPORTS RECORD 1Q EPS UP 22% Provides 2Q and Updates 2011 Guidance Charlotte, NC (May 19, 2011)  The Cato Corporation (NYSE: CATO) today reported record net income of $30.5 million or $1.04 per diluted share for the first quarter ended April 30, 2011, compared to net income of $25.1 million or $.85 per diluted share for the first quarter ended May 1, 2010, as restated. Net income and earnings per diluted share both increased 22% for the quarter. Sales for the first quarter were $270.9 million, a 5% increase over sales of $259.0 million for the first quarter ended May 1, 2010. The Companys same store sales increased 2% in the quarter. First quarter sales, including a strong February, were above expectations, commented John Cato, Chairman, President, and Chief Executive Officer. Higher sales and a reduction in incentive compensation drove our record quarter. Our expectations for the second quarter remain unchanged and we are maintaining our original guidance. We continue to expect second quarter same store sales will be in the range of down 2% to flat and earnings per diluted share will be in the range of $.57 to $.59 versus $.58 last year, as restated. After adjusting our original 2011 guidance for first quarter actual results, our estimate of earnings per diluted share for the full year is now a range of $2.11 to $2.19 versus $2.01 last year, as restated. Gross margin in the quarter decreased 70 basis points to 41.5% primarily due to lower merchandise contribution and higher freight expense in the quarter. SG&A expenses as a percent of sales decreased 290 basis points to 23.4% during the quarter. On a dollar basis, 8100 Denmark Road P. O. Box 34216 Charlotte, NC 28234 (704) 554-8510 5 SG&A decreased 7% principally due to lower accrued incentive compensation and health and workers’ compensation insurance costs. The Company’s cash and short-term investments increased by $31.3 million during the quarter to $266.1 million. During the first quarter, the Company opened four stores, relocated one store and closed four stores. Two of the closings were It’s Fashion stores closed to open an It’s Fashion Metro store in the same market. As of April 30, 2011, the Company operated 1,282 stores in 31 states, compared to 1,272 stores in 31 states as of May 1, 2010. The Cato Corporation is a leading specialty retailer of value-priced fashion apparel and accessories operating two divisions, “Cato” and “It’s Fashion”.
